—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered September 9, 1992, which convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree and sentenced him, as a second felony offender, to a term of 2Vi to 5 years, unanimously affirmed.
Defendant’s contention that the trial court’s denial of his pro se application to substitute his attorney denied him his *747constitutional right to counsel and that the court would have granted the motion had it more carefully investigated his complaints, is unpreserved since he never moved to withdraw his plea or vacate the judgment of conviction (People v Campo, 196 AD2d 720, 721, lv denied 83 NY2d 850), and we decline to reach it in the interest of justice. Were we to review it, we would find that the court made sufficient inquiry of defendant’s allegations. Moreover, based on defendant’s conclusory claims regarding counsel’s inadequate performance, defense counsel’s assertions to the contrary, and the entirety of the record, and the court’s familiarity with the proceedings, the court properly found that defendant failed to demonstrate "good cause” warranting substitution (People v Sides, 75 NY2d 822). Concur—Sullivan, J. P., Carro, Kupferman, Nardelli and Tom, JJ.